DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 2, 12-16, and 18-22 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected group and species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/4/21.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3 and 23-27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 3, “alternating” coils is vague as it is unclear how they are alternating.  Does that mean they are facing different directions?  That there are two separate coils?  That are in different directions?   The examiner has interpreted the claim as a coil having multiple turns and the claim should be clarified.

In claim 24, “the central cylindrical portion” lacks antecedent basis.  It is unclear how a cylindrical portion is flat. It is unclear if this is another element being claimed or not.  
In claim 25, “the two cylindrical portions” and “the central cylindrical portion” lack antecedent basis. 
In claim 26, “the two cylindrical portions” lacks antecedent basis. Prior art could not be applied to claims 24-26 until they are clarified.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 3-8, and 17 are rejected under 35 U.S.C. 102a1 as being anticipated by Yuhui/CN105641805A (as submitted by the applicant).  The CN document shows in figure 1 the use of an electrode, 1, and anchor, 3, and describes in the abstract and paragraphs 8 and 22 the anchor covering the surface electrode 1.  The electrode is capable of meeting the functional use recitations presented in the claim as being configured to be placed on top of tissue, but not embedded within the tissue surface, since the electrode can be placed in that position by the physician.  The CN document also shows the two D shaped members, with apertures, and central portion with cylindrical suture sleeve with groove (e.g. figures 1 and 3, etc.) where the anchor has a suture and needle at its distal end (e.g. figure 1, elements 4 and 5, etc.) and the electrode being platinum iridium spiral coils (e.g. abstract, figure 1, etc.).
Claim 1 is rejected under 35 U.S.C. 102a1 as being anticipated by Brynelsen et al (2009/0030475).  Brynelsen discloses an electrode (e.g. figure 4, element 26, etc.) shorter than the D shaped straight edges of the anchor (e.g. figure 4, element 28, etc.) with D shaped tabs, apertures for sutures, and cylindrical center (e.g. figure 4, etc.) where the electrode is capable of meeting the functional use recitations presented in the claim as being configured to be placed on top of tissue, but not embedded within the tissue surface, since the electrode can be placed in that position by the physician (e.g. para. 51, etc.).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-8, 10, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Brynelsen in view of CN 105641805.  Brynelsen discloses the claimed invention using an electrode that can be any shape, size, or surface (e.g. para. 62, etc.), the lead being silicone (e.g. para. 64, etc.), using platinum iridium (e.g. para. 62, etc.) and the cylindrical D-shaped anchor, but does not disclose alternating platinum iridium coils as the electrode, the anchor being silicone, the anchor having a cylindrical suture sleeve connected to the central portion with a groove to receive a suture, and a suture and needle at a distal end of the anchor.  The CN document discloses alternating platinum iridium coils as the electrode, the anchor being silicone, the anchor having a cylindrical suture sleeve connected to the central portion with a groove to receive a suture, and a suture and needle at a distal end of the anchor to provide a biocompatible electrode that will conform to the tissue, a biocompatible anchor to allow longer implantation in the body, providing a third point for sutures to allow the device to be firmly implanted and centered in the body and preventing the suture from slipping off the anchor, and allowing the electrode to be guided to the proper position in the body, secured during testing, and the suture for further securing the lead and anchor.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to have modified the system and method as taught by Brynelsen, with the alternating platinum iridium coils as the electrode, the anchor being silicone, the anchor having a cylindrical suture sleeve connected to the central portion with a groove to receive a suture, and a suture and needle at a distal end of the anchor, as taught by the CN document, since it would provide the predictable results of providing a biocompatible electrode that will conform to the tissue, a biocompatible anchor to allow longer implantation in the body, providing a third point for sutures to allow the device to be firmly implanted and centered in the body and preventing the suture from slipping off the anchor, and allowing the electrode to be guided to the proper position in the body, secured during testing, and the suture for further securing the lead and anchor.
Claims 9 is rejected under 35 U.S.C. 103 as being unpatentable over Brynelsen in view of CN 105641805 (i.e. “modified Brynelsen”).  Modified Brynelsen discloses the claimed invention and that the electrode can be different sizes but does not disclose the electrode is longer than the length of the D shaped straight edges but shorter than the central portion.  It would have been obvious to one having ordinary skill in the art at the time the invention was made/before it was effectively filed to have modified the system and method as taught by modified Brynelsen, with the electrode being longer than the length of the D shaped straight edges but shorter than the central portion, as is well known and common knowledge in the art (MPEP 2144), to provide the predictable results of adjusting the electrode size to better stimulate a larger area of tissue.  In addition, Brynelsen provides a clear suggestion that the length of the electrode can be modified to better stimulate the particular tissue.  The determination of the most appropriate length, such as longer than the D shaped straight edges but shorter than the central portion, by routine experimentation would, therefore, be prima facie obvious to one having ordinary skill in the medical art.  In the alternative, it would have been an obvious matter of design choice to a person of ordinary skill in the art to modify the length of the electrode to be longer, such as longer than the D shaped straight edge but shorter than the central portion, because Applicant has not disclosed that the longer electrode provides an advantage, is used for a particular purpose, or solves a stated problem.  One of ordinary skill in the art, furthermore, would have expected Applicant’s invention to perform equally well with a shorter or a changeable electrode size as taught by Brynelsen, because it effectively stimulates the tissue and allows modifications to better stimulate other tissue. Therefore, it would have been an obvious matter of design choice to modify Brynelsen in view of the CN document to obtain the invention as specified in the claim(s).
Claims 11, 23, and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Brynelsen in view of CN 105641805 (i.e. “modified Brynelsen”) and further in view of Vrba et al (2017/0348049).  Modified Brynelsen discloses the claimed invention and that the electrode can be different sizes but does not disclose the electrode is shaped to have a proximal and distal portion having a greater width than a central portion.  Vrba discloses the use of an electrode having a proximal and distal portion having a greater width than a central electrode portion to better maximize energy delivery (e.g. figure 5, para. 223, etc.).  It would have been obvious to one having ordinary skill in the art at the time the invention was made/before it was effectively filed to have modified the system and method as taught by modified Brynelsen, with the use of an electrode having a proximal and distal portion having a greater width than a central electrode portion, as taught by Vrba, to provide the predictable results of better maximizing energy delivery and effectiveness.
Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Brynelsen in view of Vrba et al (2017/0348049).  Brynelsen discloses the claimed invention and that the electrode can be different sizes but does not disclose the electrode is shaped to have a proximal and distal portion having a greater width than a central portion.  Vrba discloses the use of an electrode having a proximal and distal portion having a greater width than a central electrode portion to better maximize energy delivery (e.g. figure 5, para. 223, etc.).  It would have been obvious to one having ordinary skill in the art at the time the invention was made/before it was effectively filed to have modified the system and method as taught by Brynelsen, with the use of an electrode having a proximal and distal portion having a greater width than a central electrode portion, as taught by Vrba, to provide the predictable results of better maximizing energy delivery and effectiveness.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to George Robert Evanisko whose telephone number is (571)272-4945. The examiner can normally be reached M-F 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Niketa Patel can be reached on 571-272-4156. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/George R Evanisko/Primary Examiner, Art Unit 3792                                                                                                                                                                                                        2/22/22